MEMORANDUM **
Paul Piccot, a California state prisoner, appeals pro se the jury award in his 42 U.S.C. § 1983 action on his claims of failure to protect and retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We are unable to review Piccot’s contention that the jury’s award was too small and contrary to the evidence because Pic-cot failed to provide trial transcripts. See Fed. R.App. P. 10(b)(2); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam). Accordingly, we dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.